Title: To Thomas Jefferson from Sir John Peyton, 3 May 1781
From: Peyton, Sir John
To: Jefferson, Thomas



Sir
Gloucester May 3d. 1781

In consequence of our exposed situation, I have to beg our draught may be suspended. This county having upwards of two hundred miles on navigable water courses, altho our guards are small, yet it takes a number of men to act as guards, and in spight of all our efforts the enemy take the Inhabitants, even out of their bed’s. A Captain of the Militia and a Man who was active in collecting the guards to the Captain’s Assistance were taken off last night. They have been over at my house upon the same business, but fortunately, I happened from home. I make this petition Sir, not in behalf of myself, but for my County, and the publick good, who most Respectfully am Sir Your Obedt Hbl Servt.,

J. Peyton

